Citation Nr: 1226816	
Decision Date: 08/03/12    Archive Date: 08/10/12

DOCKET NO.  08-27 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for heart disease.

2.  Entitlement to service connection for a disability characterized by chest muscle spasms or cartilage inflammation.

3.  Entitlement to service connection for an ulcer disease.

4.  Entitlement to service connection for gastritis.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from November 1986 to November 1990.   

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decision in December 2006 of a Department of Veterans Affairs (VA) Regional Office (RO) 

In a rating decision in March 2010, the RO granted service connection for chronic urinary tract infections and overactive bladder.  As this is a complete grant of service connection, the claims are no longer on appeal.    

In May 2011, the Veteran withdrew her request for a hearing before the Board. 


FINDINGS OF FACT

1.  A physiologic murmur is not a disability and heart disease is not currently shown.  

2.  A disability characterized by chest muscle spasms or cartilage inflammation is not currently shown.  

3.  Ulcer disease is not currently shown.

4.  Gastritis is not currently shown. 







CONCLUSIONS OF LAW

1.  Heart disease, including a physiologic murmur, was not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011).

2.  A disability characterized by chest muscle spasms or cartilage inflammation was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011).

3.  Ulcer disease was not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307 (2011).

4.  Gastritis was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011).  

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 






Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Veteran was provided with pre-adjudication VCAA notice by letter dated in August 2006.  The Veteran was notified of the evidence needed to substantiate a claim of service connection; namely, evidence of an injury or disease or event, causing an injury or disease, during service; evidence of current disability; and evidence of a relationship between the current disability and the injury or disease or event, causing an injury or disease, during service. 

In addition, the Veteran was notified that VA would obtain service records, VA records, and records of other Federal agencies, and that she could submit other records not in the custody of a Federal agency such as private medical records, or with her authorization VA would obtain any non-Federal records on her behalf.  The VCAA notice included the provisions for the effective date of a claim and for the degree of disability assignable. 

As for the content and the timing of the VCAA notice, the document complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); Pelegrini v. Principi, 18 Vet. App. 112 (2004) (pre-adjudication VCAA notice); and Dingess v. Nicholson, 19 Vet. App. 473 (2006)(notice of the elements of the claim). 




Duty to Assist

On the claims of service connection, under 38 .S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim. 

The RO obtained the service treatment records, VA records, and private medical records. 

The Veteran was not afforded a VA examination, because there is no competent lay or medical evidence of any current disability or persistent and recurrent symptoms. Therefore there is no duty to provide a VA examination on the claims of service connection for a heart disease, a disability characterized by chest muscle spasms or cartilage inflammation, ulcer disease, or gastritis. 38 C.F.R. § 3.159(c) (4); McClendon v. Nicholson, 20 Vet. App. 79 (2006).  

As there is no indication of the existence of additional evidence to substantiate the claims, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Principles of Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131. 






Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  
38 C.F.R. § 3.303(a). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b). 

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for ether heart disease or peptic ulcer disease, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In a service connection claim, the threshold question is whether or not the Veteran actually has the disability for which service connection is sought.  In the absence of proof of present disability, there can be no valid claim of service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The requirement of a current disability may be met by evidence of symptomatology at the time of filing or at any point during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 323 (2007). 




Evidentiary Standards

VA must give due consideration to all pertinent lay and medical evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).

Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159. 

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159. 

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed.Cir.2000) ("Fact-finding in veterans cases is to be done by the Board)). 

When there is an approximate balance of positive and negative admissible evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 






Heart Disease

Facts

The service treatment records show that in July 1987 the Veteran complained of chest pains with palpitations.  The assessment was d atypical chest pains.  In August 1987, the Veteran had a cardiology evaluation with no evidence of any cardiac abnormality, although a slight murmur was noted during the stress test.  The assessment was atypical chest pain and probable musculoskeletal pain.  There were no further findings of a heart murmur.  In December 1988 and in December 1989, the Veteran complained of chest pain, and the assessment was costochondritis.  In December 1988, on evaluation, a heart murmur was not heard.  

After service, private medical records, covering the period from 1995 to 2004, do not contain any reference to a heart murmur.  

In December 2004, a heart murmur was noted.  In July 2005, an echocardiogram   showed a heart murmur, otherwise the test was normal.  In January 2007, there was a faint systolic murmur at the left sternal border, but there was no jugular venous distention.  

Analysis

Although a heart murmur was noted in service and after service, there is no evidence of any underlying cardiovascular disease or cardiac valvular disease.  A physiologic murmur, also known as a functional or innocent murmur, is defined as one which is generated in the absence of organic cardiac disease.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 706 (31st ed. 2007). 






In the absence of proof of present heart disease, there can be no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

In other words, heart disease, as distinct from a benign heart murmur, has not been shown, either in service or since service. 

While the Veteran associates a heart murmur with a disability, the Veteran's statements as a lay person are competent to the extent that the statements relate to a matter that can be observed and described by a lay person. 

Competency is a legal concept in determining whether lay evidence may be considered, in other words, whether the evidence is admissible.  Rucker at 74.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159; Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness, but lay testimony is not competent to prove a particular injury or illness). 

Competency is a question of fact, which is to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Although the Veteran is competent to describe symptoms, which she can sense, that is, observe, heart disease is a not condition under case law that has been found to be capable of lay observation, and the determination as to the presence or diagnosis of heart disease is therefore medical in nature, that is, not capable of lay observation, and competent medical evidence is needed to substantiate the claim.  



See Savage v. Gober, 10 Vet. App. 488, 498 (1997) (On the question of whether the veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation). 

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159. 

Also, the Veteran as a lay person is competent to identify a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau at 1377 (Fed. Cir. 2007).  And, the Veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau)). 

As the presence or diagnosis of heart disease cannot be made by the Veteran as a lay person based on mere personal observation, that is, perceived by visual observation or by any other of the senses, heart disease is not a simple medical condition that the Veteran is competent to identify. 

And it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer a diagnosis of heart disease. 








Where, as here, there is a question of the presence or a diagnosis of heart disease not capable of lay observation by case law, and heard disease is not simple medical condition under Jandreau for the reason expressed, to the extent the Veteran's statements are offered as proof of the presence of heart disease either in service or since service, the Veteran's statements are not competent evidence, and the statements are excluded, that is, not admissible as evidence and the statements are not to be considered as competent evidence favorable to claim. 

As for the Veteran describing a contemporaneous medical diagnosis, there is no diagnosis of heart disease in service or since service.  As for symptoms described by the Veteran that later support a diagnosis by a medical professional, no medical professional has attributed a heart murmur to heart disease in the Veteran. 

To the extent the Veteran has expressed the opinion that she has heart disease, the Veteran's opinion as a lay person is limited to inferences that are rationally based on the Veteran's perception and does not require specialized knowledge, education training, or experience.  See generally Federal Rules of Evidence (Fed.R.Evid.) 701 (opinion testimony by a lay witness is limited to inferences which are rationally based on the Veteran's perception and does not require specialized knowledge).

Here the question of the relationship between a heart murmur and heart disease is not a simple medical condition as the Veteran as a lay person is not competent to diagnose heart disease, based on personal observation, so that any inference based on what is not personally observable cannot be competent lay evidence.  And it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer an opinion on the relationship between a heart murmur and heart disease. 

As a heart murmur as a manifestation of cardiac pathology or heart disease has not been identified by competent medical evidence, service connection is not warranted and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).


Chest Muscle Spasms or Inflammation of the Cartilage

Facts

The service treatment records show that in July 1987 the Veteran complained of chest pains and the assessment was d atypical chest pains.  In August 1987, the assessment was atypical chest pain and probable musculoskeletal pain.  In December 1988 and in December 1989, the Veteran complained of chest pain, and the assessment was costochondritis, inflammation of the cartilage. 

After service, private medical records do not document chest muscle spasms or costochondritis.  In January 1999, the Veteran complained of pain in the right lower ribs.  VA records do not contain any finding of chest muscle spasms or of costochondritis.  In December 2004 and in February 2009, there was no evidence of chest muscle spasms or of costochondritis.  

Analysis

While the service treatment record document chest pain, probable musculoskeletal pain, and costochondritis or inflammation of the rib cartilage, a chronic, that is, permanent disability of either chest muscle spasms or of costochondritis was not affirmatively shown to have been present during service, and service connection under 38 U.S.C.A. §§ 1110, 1131 and 38 C.F.R. § 3.303(a) (affirmatively showing inception in service) is not established. 

While the Veteran has stated that she has disability characterized by chest muscle spasms or inflammation of the cartilage, the Veteran's statement as a lay person is competent evidence only to the extent that the statement relates to a matter that can be observed and described by a lay person.  

And competency is a legal concept in determining whether lay evidence may be considered, in other words, whether the evidence is admissible.  Rucker at 74. 


Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159; Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness, but lay testimony is not competent to prove a particular injury or illness). 

Competency is a question of fact, which is to be addressed by the Board.  Jandreau at 1377 (Fed. Cir. 2007). 

Although the Veteran is competent to describe symptoms, which she can sense, that is, observe, such as muscle spasms and painful ribs, a disability manifested by such symptoms has not been found under case law to be capable of lay observation, and the determination as to the presence or diagnosis of a such a disability is therefore medical in nature, that is, not capable of lay observation, and competent medical evidence is needed to substantiate the claim.  See Savage at 498. (On the question of whether the veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent). 

Also, the Veteran as a lay person is competent to identify a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau at 1377.  And, the Veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson  at 1316.  





A disability characterized by chest muscle spasms or inflammation of the cartilage cannot be made by the Veteran as a lay person based on mere personal observation, that is, perceived through the senses, without specialized education, training, or experience.  For this reason, a disability characterized by chest muscle spasms or inflammation of the cartilage is not a simple medical condition that the Veteran is competent to identify. 

It is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to identify a disability characterized by chest muscle spasms or inflammation of the cartilage.  Where, as here, there is a question of the presence or a diagnosis of such a disability, and the disability is not capable of lay observation by case law, and is not simple medical condition under Jandreau for the reason expressed, to the extent the Veteran's statements are offered as proof of the presence of such a disability either in service or since service, the Veteran's statements are not competent evidence, and the statements are excluded, that is, not admissible as evidence and the statements are not to be considered as competent evidence favorable to claim. 

As for the Veteran describing a contemporaneous medical diagnosis, there is no diagnosis of a disability characterized by chest muscle spasms or inflammation of the cartilage in service or since service.  And no medical professional has diagnosed a disability characterized by chest muscle spasms or inflammation of the cartilage since service or currently. 

Since the Veteran's statements are not competent evidence, the Board need not reach the credibility or probative value of the statements. 

In the absence of competent lay or medical evidence that the Veteran has a current disability characterized by chest muscle spasms or inflammation of the cartilage, there is no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  



As the preponderance of the evidence is against the claim, and the 
benefit of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

Ulcer Disease and Gastritis

Facts

The service treatment records contain no complaint, finding, history, treatment, or assessment of ulcer disease or gastritis.

After service, in February 1997, gastritis was assessed in private medical records.  In July 1997, the gastritis had resolved.  In treatment for gastritis in 1997, there was no reference to the Veteran's period of service.  

In July 2006, the Veteran stated that she experienced an ulcer in September 1997 and was treated until March 2000.  She dated the onset of the gastritis as May 2000 or May 2003 that she has continued to be treated for gastritis.  

VA records in December 2004 noted peptic ulcer disease by history, which was not associated with persistent or recurrent symptoms, dating to service, ending in 1990.  No VA record includes an assessment of an ulcer disease or gastritis since the Veteran filed her claim in July 2006.  

Analysis 

On the basis of the service treatment records alone, neither ulcer disease nor gastritis was affirmatively shown to have been present service.  And service connection under 38 U.S.C.A. §§ 1110, 1131 and 38 C.F.R. § 3.303(a) is not established.





As there is no competent evidence either contemporaneous with service or after service that symptoms of ulcer disease or gastritis were otherwise noted, that is, observed during service, the principles of service connection pertaining to chronicity and continuity of symptomatology under 38 C.F.R. § 3.303(b) do not apply.  See Savage v. Gober, 10 Vet. App. 488, 495-96 (1997) (continuity of symptomatology requires that the evidence either contemporaneous with service or otherwise show that a condition was observed, that is, noted, during service, but does not require that such observation be recorded during service).

As for service connection based on the initial documentation after service under 38 C.F.R. § 3.303(d), the Veteran's statement as a lay person is competent evidence only to the extent that the statement relates to a matter that can be observed and described by a lay person.  

And competency is a legal concept in determining whether lay evidence may be considered, in other words, whether the evidence is admissible.  Rucker at 74. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159; Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness, but lay testimony is not competent to prove a particular injury or illness). 

Competency is a question of fact, which is to be addressed by the Board.  Jandreau at 1377 (Fed. Cir. 2007). 




Although the Veteran is competent to describe gastrointestinal symptoms, which she can sense, that is, observe, neither ulcer disease nor gastritis has not been found under case law to be capable of lay observation, and the determination as to the presence or diagnosis of a such a disability is therefore medical in nature, that is, not capable of lay observation, and competent medical evidence is needed to substantiate the claim.  See Savage at 498. (On the question of whether the veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent). 

Also, the Veteran as a lay person is competent to identify a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau at 1377.  And, the Veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson  at 1316.  

The presence or diagnosis of ulcer disease or gastritis cannot be made by the Veteran as a lay person based on mere personal observation, that is, perceived through the senses, without specialized education, training, or experience.  For this reason, the claimed disabilities are not simple medical conditions that the Veteran is competent to identify. 

It is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to identify either ulcer disease or gastritis.  Where, as here, there is a question of the presence or a diagnosis of such a disability, and the disability is not capable of lay observation by case law, and is not simple medical condition under Jandreau for the reason expressed, to the extent the Veteran's statements are offered as proof of the presence of such a disability either in service or since service, the Veteran's statements are not competent evidence, and the statements are excluded, that is, not admissible as evidence and the statements are not to be considered as competent evidence favorable to claim. 






As for the Veteran describing a contemporaneous medical diagnosis, there is no diagnosis of an ulcer disease or gastritis during the period of the appeal.  And no medical professional has diagnosed ulcer disease or gastritis currently. 

Since the Veteran's statements are not competent evidence, the Board need not reach the credibility or probative value of the statements. 

To the extent the Veteran relates ulcer disease and gastritis to service, the Veteran's opinion as a lay person is limited to inferences that are rationally based on the Veteran's perception and does not require specialized education, training, or experience. 

As the Veteran as a lay person is not competent to declare either the presence or diagnosis of ulcer disease or gastritis based on personal observation, any inference based on what is not personally observable cannot be competent lay evidence.  And it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer a medical. 

As the Board does not find the Veteran competent to establish a diagnosis or to express an opinion on the origin or cause of ulcer disease or gastritis, the Board need not reach the question of whether or not the Veteran's statements are credible. 

In the absence of competent lay or medical evidence that the Veteran currently has ulcer disease or gastritis, there is no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  









As the preponderance of the evidence is against the claim, the benefit-of-the-doubt standard of proof does not apply.  38 C.F.R. § 3.303(a); 38 U.S.C.A. § 5107(b). 


ORDER

Service connection for heart disease, including a murmur, is denied.  

Service connection for a disability characterized by chest muscle spasms or inflammation of the cartilage is denied.

Service connection for an ulcer disease is denied.

Service connection for gastritis is denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


